DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/5/21 has been entered.
Applicants' arguments, filed 4/5/21, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Previous
1) Claims 1, 2, 4, 6-11, 13-14 remain rejected under 35 U.S.C. 103 as being unpatentable over D’Ambrogio et al., (US 2013/0280186) in view of Park et al., (US 2011/0213036). 
D’Ambrogio et al. teaches “polymer systems and compositions comprising polymer systems” (Abstract).
The polymer systems are taught to comprise carboxymethyl cellulose (secondary structuring polymer), xanthan gum, carbomer (adhesive polymer thickener/carboxypolymethylene) and chitosan derivative, where in “the weight ratio of carboxymethyl cellulose to xanthan gum to carbomer to chitosan derivative is from about 1:1:1:2 to about 1:1:1:10” (p. 1, para. [0010]).  
Accordingly, D’Ambrogio et al. teaches a secondary structuring polymer thickener and adhesive polymer thickener at a ratio of about 1:1, as per claim 1.

The compositions further comprise pH modifying agents “to provide a pH of about 2 to about 10 . . . and from about 7 to about 9” (p. 4, para. [0057]), which is less than 10 as claimed; and “stannous fluoride” (p. 5, para. [0063]), and “stannous chloride” (Id. at para. [0064]; supplementary desensitizing agent), as per claim 14.
The carbomer, carbopol (acrylate polymer), is taught to be present “from about 0.4 to 1.2” (Id.), as per claim 1b.
D’Ambrogio et al. teaches a specific embodiment of a dentifrice comprising 6.3% silica (abrasive), 40% glycerin (humectant/polyhydric alcohol), sodium carboxymethyl cellulose, Carbopol 974 (carboxypolymethylene/copolymer of acrylic acid crosslinked with a polyalenyl polyether), 0.8% sodium monofluorophosphate (supplemental desensitizing agent), tetrasodium pyrophosphate, dibasic potassium phosphate, magnesium chloride hexahydrate, potassium dihydrogen phosphate, calcium chloride and water q.s. (p. 6, Example 1, Table 1).
An abrasive is shown above in this example; however, abrasives are not required for the compositions of D’Ambrogio et al. Thus, it would have been obvious to have less than 0.1% by weight, as per claim 1.
In regard to claim 2, D’Ambrogio et al. teaches, “Water typically makes up the largest portion of the dentifrice. Water may be present in an amount from about 20 to 
D’Ambrogio et al. further teaches, “Some embodiments comprise a desensitizing agent”, where in “desensitizing agents include, but are not limited to, potassium citrate, potassium chloride, potassium tartrate, potassium bicarbonate, potassium oxalate, potassium nitrate, strontium salts, and mixtures thereof” (p. 6, para. [0068]), as per claims 1, 9, 10, 13. Potassium oxalate, a salt of oxalic acid, is also known as dipotassium oxalate, as per claim 10. Accordingly, it would have been obvious to include a salt of oxalic acid.


D’Ambrogio et al. does not teach a range for the desensitizing agents, e.g. potassium oxalate.

Park et al. teaches a composition for prevention of tooth hypersensitivity comprising an adhesive polymer for coating teeth, an active ingredient for prevention of hypersensitivity, a substance for promoting the penetration of the active ingredient, and a pH-adjusting agent (Abstract).
Park et al. teaches a specific embodiment comprising 100 ml 60% ethanol (40% water), 2 g (2%) of polyvinylpyrrolidone (adhesive polymer thickener), 0.05 g(0.05%) potassium oxalate (oxalic acid salt), 0.05 g peptide having an arginine content of 80-90%, 0.05(0.05%) g potassium nitrate (supplementary desensitizing agent) and strontium chloride (supplementary desensitizing agent) (p. 6, para. [0057]). The pH of the solution was adjusted to 7 by adding KOH.
Park et al. also teaches that the adhesive polymer can be “polyacrylate derivative carbomer” (e.g. Carbopol; p. 2, para. [0027]), as per claim 11. 
Agents for preventing hypersensitivity are taught to be present from 2-10 parts by weight based on 100 parts by weight of the adhesive polymer (p. 3, para. [0030]), which makes obvious the clamed range of 1-10% for the oxalic acid salt, as per claims 1 and 4.
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add a desensitizing agent, e.g. potassium oxalate, of D’Ambrogio et al. within the clamed range of from about 1% to about 10% in view of Park et al., since Park et al. teaches an effective range of 2-10 parts, which falls within the claimed range. 

2) Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over D’Ambrogio et al., (US 2013/0280186) in view of Park et al., (US 2011/0213036) as applied to claim 12 above, and further in view of Boyd et al., (US 2013/0263395).
The combination of D’Ambrogio et al. and Park et al., which is taught above, differs from claim 15 insofar as it does not teach wherein the arginine compound is sodium arginine or arginic acid.
Boyd et al. teaches film-forming compositions for treating dentinal hypersensitivity (see Abstract and p. 2, para. [0039]).  
arginine compounds as well as aminoquanidinium analogues (Id.)
Generally, it is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function (see 2144.06).
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to use sodium arginine or arginic acid as an agent for treating dentinal hypersensitivity in the compositions of Park et al. since they are guanidines capable of forming guanidinium ion in the oral cavity and Boyd et al. recognized that such compounds are effective to treat dentinal hypersensitivity.

3) Claims 1, 2, 4, 6-11, 13, 14 remain rejected under 35 U.S.C. 103 as being unpatentable over Allred et al., (US 2006/0029908) in view of Campbell et al., (US 5,693,314). 
Allred et al. teaches oral care compositions for dental treatment devices comprising a “protective adhesive composition” which “helps confine the treatment composition to a 
The concentration range of tissue adhesion agents overlap such that they may have the same concentration, thus satisfying a 1:1 ratio.  Allred et al. teaches, “the one or more tissue adhesion agents are preferably in an amount in a range of about 1% to about 50% by weight of the protective adhesive gel” (p. 7, para. [0074]), wherein one or more tissue adhesion agents include carbopol and carboxymethylcellulose (p. 6, para. [0072]).

The protective adhesive composition generally includes “a tissue adhesion agent and, optionally, one or more liquid caries into which the tissue adhesion agent is dispersed, one or more active agents, and adjuvants as desired” (p. 2, para. [0015]), here active agent include “potassium nitrate, other potassium salts” . . . “in a range of about 0.01% to about 50% by weight” (p. 8, para. [0096]), as per claims 1, 4. Exemplary remineralizing agents include stannous fluoride, as per claim 14(p. 8, para. [0099]).
Allred et al. teaches as specific embodiment of a “desensitizing/remineralizing dental bleaching composition comprising 33.2% water, 0.25% sodium fluoride (supplementary desensitizing agent), 0.5% potassium nitrate (supplementary desensitizing agent), 27.45% glycerine (humectant/polyhydric alcohol), 5.5% carbopol 974 (adhesive polymer thickener/carboxypolymethylene), 4% carboxy methyl cellulose (secondary structuring polymer) (p. 13, Example 3, para. [0149]). This embodiment is free of chitosan.


This embodiment is free of abrasive, and thus comprises less than 0.1%, as per claim 1.
Since the amount of water has not been limited it appears it would have been obvious to have at least 40% by weight, as per claim 2.

Allred et al. does not teach oxalic acid or salts of oxalic acid, or a pH range for the compositions.

Campbell et al. teaches dentifrice compositions comprising desensitizing agents such as potassium salts (Abstract), where the “source of desensitizing potassium ion is generally a water soluble potassium salt including potassium nitrate. . . and potassium oxalate” (col. 3, lines 39-41).  Campbell et al. also teaches a suitable pH range of “5 to 8” (col. 5, lines 15-18).
Generally, it is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds 

It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to have the pH of the compositions of Allred et al. fall within the claimed range of less than 10, since pH values within that range are deemed suitable desensitizing pastes or gels, as taught by Campbell et al.
It would have also been obvious to add potassium oxalate as desensitizing agent to the compositions of Allred et al. given its art recognized suitability for their intended use as a potassium salt, as taught by Campbell et al.

4) Claim 15 remains rejected under 35 U.S.C. 103 as being unpatentable over Allred et al., (US 2006/0029908) in view of Campbell et al., (US 5,693,314) as applied to claim 1 above, and further in view of Boyd et al., (US 2013/0263395).
The combination of Allred et al. and Campbell et al., which is taught above, differs from claim 15 insofar as it does not teach wherein the arginine compound is sodium arginine or arginic acid.
Boyd et al. teaches film-forming compositions for treating dentinal hypersensitivity (see Abstract and p. 2, para. [0039]).  
Boyd et al. teaches, “A guanidine suitable for use with the hydrophilic film-forming polymer effective to treat dentinal hypersensitivity is a compound containing a guanidine group capable of forming a guanidine ion under condition present in the oral arginine compounds as well as aminoquanidinium analogues (Id.)
Generally, it is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function (see 2144.06).
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to use sodium arginine or arginic acid as an agent for treating dentinal hypersensitivity in the compositions of Allred et al. since they are guanidines capable of forming guanidinium ion in the oral cavity and Boyd et al. recognized that such compounds are effective to treat dentinal hypersensitivity.
Response to Arguments
	i) Applicant argues that the claims are not obvious over D’Ambrogio et al. in view of Park et al. since it does not teach the invention as amended, and Boyd et al. does not cure the deficiency. 
	The Examiner disagrees.
	D’Ambrogio et al. teaches a chitosan derivative and there is no support for chitosan derivatives or intention on the part of applicant to include derivatives of chitosan.   Thus, the negative limitation does not exclude D’Ambrogio et al.
	 
	ii) Applicant continues to argue that the claims are not obvious over Allred et al. in view of Campbell et al. since it does not teach the claimed ratio of adhesive polymer thickener to secondary structuring thickener.
	The Examiner disagrees.
	As discussed above the limitation can be construed such that the prior art ratio falls within the claimed range or just outside the claimed range.  Just outside the claimed range appears to be close enough to expect the same properties.
MPEP 2144.05 states that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.
	Further, the prior art thickeners are adjustable.  Allred et al. teaches, “the one or more tissue adhesion agents are preferably in a range of about 1% to about 50% by weight of the protective adhesive gel” (p. 7, para. [0074]), wherein one or more tissue adhesion agents include carbopol and carboxymethylcellulose (p. 6, para. [0072]). The 


Nonstatutory Obvious-type Double Patenting--Previous
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

1) Claims 1, 2, 4, 6-11, 13-15 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,231,913. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim compositions useful for treating dental hypersensitivity comprising the same amount of oxalic acid, salts of oxalic acid, and mixtures thereof, and adhesive polymer thickener, having a pH of less than 10.  The instant claims further require at least 40% by weight of water, and a humectant.  

2) Claims 1, 2, 4, 6-11, 13-15 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,717,665. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim compositions useful for treating dental hypersensitivity comprising the same amount of oxalic acid, salts of oxalic acid, and mixtures thereof, and adhesive polymer thickener, having a pH of less than 10.  The instant claims further require at least 40% by weight of water, and a humectant.  Accordingly, the complex modulus would have been implicit.  The instant claims require as supplementary desenstitizing agent. However, having mixtures of oxalic acid and salts of oxalic acid suffices to address that limitation.

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612